Name: Commission Regulation (EEC) No 3789/89 of 15 December 1989 repealing Regulation (EEC) No 3938/88 determining the price fixed in advance of unprocessed currants from the 1986 harvest, reserved for the manufacture of dried- grape paste
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16. 12. 89 Official Journal of the European Communities No L 367/45 COMMISSION REGULATION (EEC) No 3789/89 of 15 December 1989 repealing Regulation (EEC) No 3938/88 determining the price fixed in advance of unprocessed currants from the 1986 harvest, reserved for the manufacture of dried-grape paste 1470/88 (8), stipulates that certain quantities of dried grapes may be sold at a price fixed in advance to interested operators ; Whereas Commission Regulation (EEC) No 3938/88 (9) determines the price fixed in advance for a maximum of 200 tonnes of unprocessed currants from the 1986 harvest, reserved for the manufacture of dried-grape paste ; whereas the remaining quantities are not likely to be sold for the abovementioned use ; whereas Regulation (EEC) No 3938/88 should accordingly be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 1 1 25/89 (2), and in particular Article 8 (8) thereof, Having regard to Council Regulation (EEC) No 1277/84 of 8 May 1984 laying down general rules for the system of production aid for processed fruit and vegetables (3), as amended by Regulation (EEC) No 2367/89 (4), and in particular Article 6 ( 1 ) thereof, Whereas Article 6 (2) of Commission Regulation (EEC) No 626/85 of 12 March 1985 on the purchasing, selling and storage of unprocessed dried grapes and figs by storage agencies (*)&gt; as last amended by Regulation (EEC) No 2328/88 (6), stipulates that such products, intended for specific uses yet to be determined, must be sold at prices fixed in advance or determined by an invitation to tender ; Whereas Commission Regulation (EEC) No 682/86 of 4 March 1986 on the sale by storage agencies of unprocessed dried grapes for the manufacture of certain condiments P), as amended by Regulation (EEC) No HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3938/88 is hereby repealed . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 December 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 49, 27. 2 . 1986, p. 1 . 0 OJ No L 118 , 29. 4. 1989, p. 29. 0 OJ No L 123, 9 . 5 . 1984, p. 25. ( ¦) OJ No L 225, 3 . 8 . 1989, p. 1 . (*) OJ No L 72, 13 . 3 . 1985, p. 7 . (6) OJ No L 202, 27. 7 . 1988 , p. 45. 0 OJ No L 62, 5 . 3 . 1986, p. 8 . (8) OJ No L 132, 28 . 5. 1988, p . 75. O OJ No L 348 , 17. 12. 1988, p. 31 .